                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Latausha Simmons,

                        Plaintiff,    Case No. 19-11726

v.                                    Judith E. Levy
                                      United States District Judge
City of Southfield, et al.,
                                      Mag. Judge Michael J.
                        Defendants.   Hluchaniuk

________________________________/

ORDER ADOPTING REPORTS AND RECOMMENDATIONS [40]
                     [45]

     Before the Court are two Reports and Recommendations from

Magistrate Judge Hluchaniuk. (ECF Nos. 40, 45.) Judge Hluchaniuk’s

first Report and Recommendation recommends the Court deny Plaintiff’s

Motion for Claim and Delivery Possession Pending Judgment,

Temporary Restraining Order, Injunctive and Declaratory Relief (ECF

No. 2), deny Plaintiff’s Emergency Motions for Claim and Delivery (ECF

Nos. 15, 20), and grant Defendant Ross Towing’s Motion to Set Aside

Entry of Default (ECF No. 27). (ECF No. 40.) Judge Hluchaniuk’s second

Report and Recommendation recommends the Court grant Defendants’
Motion for Judgment on the Pleadings (ECF No. 28) and sua sponte

dismiss Defendant Detroit Police Department. The parties were required

to file specific written objections within 14 days of service. Fed. R. Civ. P.

72(b)(2); E.D. Mich. L.R. 72.1(d). No objections were filed. The Court has

nevertheless carefully reviewed the Report and Recommendation and

concurs in the reasoning and result. Accordingly,

      The Reports and Recommendations (ECF Nos. 40, 45) are

ADOPTED;

      Plaintiff’s Motion for Claim and Delivery Possession Pending

Judgment, Temporary Restraining Order, Injunctive and Declaratory

Relief (ECF No. 2) is DENIED;

      Plaintiff’s Emergency Motions for Claim and Delivery (ECF Nos.

15, 20) are DENIED without prejudice;

      Defendant Ross Towing’s Motion to Set Aside Entry of Default

(ECF No. 27) is GRANTED;

      Defendants City of Southfield, Southfield Police Department,

Former Police Chief Joseph E. Thomas, Jr., Officer K. Miller and Officer

A. Sharp’s Motion for Judgment on the Pleadings (ECF No. 28) is
GRANTED, and these Defendants are dismissed; and Defendant Detroit

Police Department is DISMISSED.1

      IT IS SO ORDERED.

Dated: April 14, 2020                        s/Judith E. Levy
Ann Arbor, Michigan                          JUDITH E. LEVY
                                             United States District Judge




                       CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on April 14, 2020.
                                             s/William Barkholz
                                             WILLIAM BARKHOLZ
                                             Case Manager




1By failing to object to the Report and Recommendation, the parties have waived
any further right of appeal. United States v. Archibald, 589 F.3d 289, 295–96 (6th
Cir. 2009).
